MEMORANDUM2
Yoko Knauss appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) decision dismissing as moot her appeal from a bankruptcy court’s dismissal of her adversary proceeding after she voluntary dismissed her Chapter 13 case. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the BAP’s legal conclusions. See Murray v. Bammer (In re Bammer), 131 F.3d 788, 792 (9th Cir.1997) (en banc). We independently review the bankruptcy court’s rulings on appeal from the BAP. See Cool Fuel, Inc. v. Board of Equalization (In re Cool Fuel, Inc.), 210 F.3d 999,1001-02 (9th Cir.2000).
In her opening brief, Knauss concedes that her adversary proceeding is moot. Furthermore, we agree with the BAP’s November 9, 1999 decision that Knauss failed to provide specific and coherent arguments in her appeal to the BAP. See Law Offices of Neil Vincent Wake v. Sedona Inst. (In re Sedona Inst.), 220 B.R. 74, 76 (9th Cir.BAP1998).
Knauss’s contentions that the BAP cited erroneous facts and that Ancell’s attorney should be disciplined under Fed. R.App. P. 46(c) are rejected as unpersuasive.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.